Citation Nr: 1302171	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  03-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial higher evaluation for a right knee disorder (postoperative residuals of a right knee lateral meniscectomy and mosaicplasty with degenerative changes), rated as 20 percent disabling from December 16, 2001, to December 7, 2009, as 100 percent disabling from December 8, 2009, to January 31, 2011, and as 30 percent disabling since February 11, 2011.

2.  Entitlement to an initial evaluation in excess of 20 percent for a left knee disorder (postoperative residuals of a left knee chondroplasty with degenerative changes).   

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to December 2001.   

This case comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Manchester, New Hampshire.  That decision, in pertinent part, granted service connection for bilateral knee disabilities (then characterized as chondromalacia), and assigned each knee a 10 percent evaluation, effective December 16, 2001.  The Veteran filed a timely notice of disagreement with the assigned ratings.  Thereafter, her claims file was permanently transferred to the RO in Denver, Colorado, which has since wielded jurisdiction over this appeal.

In a March 2003, a Decision Review Officer (DRO) granted a higher rating of 20 percent for each knee disability, effective date of service connection.  However, as that award did not represent a complete grant of the benefits sought on appeal, the Veteran's knee claims remained pending.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In November 2004 and January 2008, the Board remanded the above matters for additional development and adjudicative action to include a hearing.  Such a hearing was conducted in April 2008 before a Veterans Law Judge, who subsequently issued another remand of the Veteran's claims.  That Veterans Law Judge then retired, which prompted the Board to alert the Veteran of her right to another hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.707.  The Board also determined that yet another remand was necessary in connection with Veteran's claims.  

While the development requested in the August 2010 remand was pending, the Veteran confirmed that she wished to testify before a different Veterans Law Judge.  Accordingly, her case was once again remanded to honor her request for a new hearing, which took place in August 2012 before the undersigned.  A transcript of that recent proceeding has been associated with the Veteran's claims file.

During her most recent hearing, the Veteran testified that her current bilateral knee symptoms had reached a level of severity that precluded her from working in her prior capacities as a personal trainer, aerobics instruction, and child caretaker.  The Veteran further testified that, while she currently held a part-time position as a home health care aide, her knee problems prevented her from working more than one day per week and reduced her ability to perform "all the parts of [that] job that [she] used to do."  The Veteran's testimony, in tandem with the other evidence of record, effectively raises a claim for a TDIU.  The Board recognizes that such a claim has not yet been adjudicated in the first instance.  Nevertheless, the Board finds that this matter still falls within its purview as it has been raised in connection with the Veteran's claims for initial increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for one or more service-connected disabilities, the claim for TDIU will be considered part of the claim for benefits for the underlying disability).

Conversely, the Board finds that it does not wield jurisdiction over the issues of entitlement to increased ratings for service-connected bilateral hip disorders and service connection for a low back disability, claimed as secondary to the Veteran's knee disorders.  On the contrary, while the Board previously referred those issues to the agency of original jurisdiction (AOJ), they have not yet been adjudicated in the first instance.  Nevertheless, the Board finds that, for the reasons that follow, those issues are inextricably intertwined with the TDIU claim on appeal and, thus, must be considered together with that claim.

Next, the Board observes that, in addition to reviewing the Veteran's paper claims file, it has surveyed the contents of her Virtual VA file.  The Board is obligated to consider any salient evidence contained in that electronic file, which, pursuant to VA's current guidelines, is part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that there is no additional evidence in the Virtual VA file that is material to the issue decided herein.  Consequently, the Board need not address the specific contents of that file at this time.  

As a final introductory matter, the Board acknowledges that, since the most recent adjudication of the Veteran's claims in the December 2011 supplemental statement of the case, she has undergone additional VA treatment for service and nonservice-connected disabilities.  Records of that subsequent treatment have been associated with the paper claims file with a waiver of initial AOJ review.  As such, the Board finds that its consideration of those additional treatment records in connection with the Veteran's right knee claim has not been prejudicial.  38 C.F.R. § 20.1304 (2012) (providing that any pertinent evidence submitted by the appellant must be referred to RO for review, unless this procedural right is waived by the appellant).  Moreover, the Board notes that, in light of the action taken below, the AOJ will have ample opportunity to review that additional evidence in connection with the other claims on appeal.

The issues of entitlement to an initial higher rating for a left knee disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  For all periods on appeal when the Veteran has not been in receipt of a temporary total rating, her right knee disorder has been manifested by recurrent subluxation and lateral instability that has been no more than slight in nature.

2.  For the appeals period prior to December 8, 2009, when the Veteran's temporary total rating took effect, her service-connected right knee disorder most closely approximated a disability picture involving moderate to severe arthritis and dislocation of the semilunar cartilage, with frequent episodes of locking, pain, and effusion in the affected joint.  

3.  For the appeals period prior to December 8, 2009, the Veteran's right knee disorder was productive of slight limitation of motion that did not exceed 45 degrees reduced flexion and 10 degrees reduced extension, even taking into account the effects of pain, weakened movement, excess fatigability, and incoordination during repetitive motion and flare-ups. 

4.  Since the elapse of the Veteran's temporary total rating on February 1, 2011, her right knee disorder has consisted of chronic residuals of a total right knee replacement (prosthesis), which most nearly resemble severe painful motion or weakness in the affected extremity.

5.  For the appeals period since February 1, 2011, the Veteran's right knee disorder has been productive of limitation of motion that has not exceeded 45 degrees reduced flexion and 15 degrees reduced extension, even taking into account the effects of pain, weakened movement, excess fatigability, and incoordination during repetitive motion and flare-ups.

6.  At no time during the pendency of the appeal has the Veteran's right knee disorder been marked by scarring that equals or exceeds an area or areas of six square inches, is derived from a second- or third-degree burn, is deep, painful, or nonlinear, or comprises other disabling effects. 

7.  For the appeals period since February 1, 2011, the Veteran's right knee disorder has included neurological impairment that is tantamount to mild incomplete paralysis of the sciatic nerve.  

8.  Throughout the pendency of this appeal, the Veteran's right knee disorder has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, excluding the period from December 8, 2009, to January 31, 2011, when the Veteran was in receipt of a temporary total rating, the criteria for a separate rating of 10 percent, but not higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.71a, Diagnostic Code (DC) 5257 (2012).

2.  For the appeals period prior to December 8, 2009, the criteria for a rating in excess of 20 percent for right knee traumatic arthritis with dislocation of the semilunar cartilage were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5010-5258 (2012).
  
3.  For the appeals period since February 1, 2011, the criteria for a rating of 60 percent, but not higher, for residuals extant one year following implantation of a right knee prosthesis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5055.  

4.  Throughout the pendency of the appeal, excluding the period when the Veteran was in receipt of a temporary total evaluation, the criteria for a separate or higher rating for right knee limitation of flexion and extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5260, 5261 (2012).

5.  Throughout the pendency of the appeal, excluding the period when the Veteran was in receipt of a temporary total evaluation, the criteria for a separate or higher musculoskeletal rating for the Veteran's service-connected right knee disorder have not otherwise been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DCs 5256, 5259, 5262, 5263 (2012).

6.  Throughout the pendency of the appeal, excluding the period when the Veteran was in receipt of a temporary total evaluation, the criteria for a separate rating for right knee scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, and 7805 (effective prior to and after August 30, 2002);

7.  For the appeals period since February 1, 2011, the criteria for a rating of 10 percent, but not higher, for neurological manifestations of the Veteran's right knee disorder (mild incomplete paralysis of the sciatic nerve) have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 4.3, 4.124a, DC 8520 (2012).

8.  Throughout the pendency of the appeal, excluding the period when the Veteran was in receipt of a temporary total evaluation, the criteria for referral for an increased disability rating for a right knee disorder on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2012).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Turning to the first issue on appeal, the Board observes that the Veteran's right knee disorder claim arose from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran with respect to that claim.  Moreover, as the Veteran's left knee and TDIU claims are being remanded for additional development, the Board need not yet address whether adequate notice has been provided in regard to those claims.  

In light of the above, the Board finds that VA has satisfied its duty to notify the appellant under the VCAA to the extent that such a duty has presented itself in the context of this decision.  

Next, with respect to VA's duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran have been obtained with respect to her right knee claim.  38 U.S.C.A. § 5103A.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate her claim, including any 'relevant records' in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her appeal.  VA is not required to assist her in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010). 

In this case, the Veteran has not contended, and the record has not otherwise shown, that any VA or private clinical evidence remains outstanding with respect to her right knee disorder.  The Board acknowledges that the claims file denotes ongoing treatment for that service-connected disability.  However, there is no indication that her underlying symptoms have worsened beyond the level reflected in her currently available VA treatment reports.  Moreover, while the Veteran has reported that her right knee symptoms have an adverse impact on her employment, she has denied applying for or receiving disability benefits from the Social Security Administration (SSA).  Accordingly, the Board finds that additional development for VA, SSA, or other federal or private records is not needed with respect to the Veteran's right knee claim.  

Nor is an additional VA examination warranted in support of that claim.  On the contrary, the Veteran's most recent joints examination, conducted in October 2010, yielded detailed findings of the postoperative changes that followed her December 2009 right knee replacement.  Those clinical findings, in tandem with the other evidence of record, offer a comprehensive picture of the current status of the Veteran's right knee disorder.  In this regard, the Board acknowledges that the Veteran has taken issue with the findings of the October 2010 VA examiner concerning her left knee.  However, she has not contested that examiner's right knee findings except as they pertain to instability.  As explained below, the Board has decided to afford the Veteran the benefit of the doubt and grant her a separate right knee instability rating, notwithstanding the unfavorable finding rendered by the October 2010 examiner.  38 C.F.R. § 4.3.  Accordingly, to remand the right knee claim for a new examination addressing instability would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  Moreover, there is nothing in the record suggesting that the October 2010 examination was otherwise inadequate for the limited purpose of evaluating the Veteran's right knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Furthermore, the Board notes that the mere passage of time since this examination does not, in and of itself, warrant additional development.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Board notes that other development efforts have been undertaken in compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998) ( noting, inter alia, that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Such efforts have included notifying the Veteran of her right to submit additional lay evidence and affording her the opportunity to present testimony at two Travel Board hearings.  In this regard, the Board acknowledges the recent decision of the United States Court of Appeals for Veterans Claims, which held that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Board is particularly mindful of the recent legal changes regarding the obligations of Veterans Law Judges who preside at hearings to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Id.; 38 C.F.R. § 3.103(c)(2).  Nevertheless, the Board observes that these additional due process requirements have been effectively supplanted by the adoption of a final rule "amending [VA's] hearing regulations to clarify that the provisions regarding hearings before the [AOJ] do not apply to hearings before the [Board]," effective August 23, 2011.  76 Fed. Reg. 52572, 52572-75 (Aug. 23, 2010).  While that final rule was initially repealed, it has now been reinstated, effective June 18, 2012.  As such, it is applicable to the instant case.

Even if the above rule were not for application and Bryant still had bearing on the Veteran's claims, there would be no reason to delay adjudication for purposes of ensuring compliance with that precedential decision.  That is because the Veteran has not contended, and the evidence does not otherwise show, that the VA officers who presided over her April 2008 and August 2012 hearings committed prejudicial error, either by failing to adequately apprise the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296.  Moreover, there is no indication that the Veteran was otherwise denied due process during the course of those Travel Board hearings.  Further, the Board considers it significant that, while the presiding VA hearing officers did not explicitly note the bases of the prior adjudications or the elements that were lacking to substantiate the Veteran's right knee claim, she and her representative displayed actual knowledge of this information.  Indeed, their filings have specifically referred to the pertinent evidence of record, and the applicable laws and regulations, in arguing that the Veteran has met the criteria for right knee disability ratings in excess of those which have been assigned since the date of service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Therefore, even presuming, without conceding, that the Veteran's April 2008 and August 2012 hearings did not fully comply with the Bryant provisions, such error was harmless in light of the actual knowledge of these provisions demonstrated throughout the appeals period.  38 C.F.R. § 3.103(c)(2).   

Finally, while mindful that neither the April 2008 nor the August 2012 hearing addressed the Veteran's TDIU claim, the Board observes that this issue is being remanded.  As such, the Veteran will have the opportunity to present additional lay evidence and to request a hearing in connection with that claim.  In the meantime, however, the Board is not precluded from deciding the Veteran's right knee claim notwithstanding the fact that this issue formed the basis of the request for TDIU. VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

In light of the foregoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran with respect to her right knee claim, and that additional development efforts would serve no useful purpose in connection with that claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, 6 Vet. App. at 430.  As such, there is no prejudice to the Veteran in adjudicating that particular issue on appeal.

II.  Initial Higher Evaluation for a Right Knee Disorder

At the outset, the Board notes that it has thoroughly reviewed the lay and medical evidence in the Veteran's paper claims file and Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail the evidence submitted by the appellant or on her behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's right knee claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case they must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

By way of history, the Board observes that the Veteran's knee pathology dates back to her period of active duty.  In fact, she first reported right and left knee pain and related symptoms during her initial year of service.  Thereafter, the Veteran underwent extensive in-service treatment for bilateral knee disorders, which were alternately diagnosed as chondromalacia and meniscal tearing.  Her in-service treatment included three operations, two of which - a January 2000 arthroscopy and meniscal tear debridement and a January 2001 follow-up arthroscopy and mosaicplasty - were specific to her right knee.  Notwithstanding those corrective procedures, the Veteran's in-service knee problems continued to worsen, culminating in her referral for medical and physical evaluation board proceedings in October 2001.  She was ultimately afforded a medical discharge in December of that year and granted service connection for right and left knee disorders one month later.  The Veteran filed a timely notice of disagreement with the initial 10 percent ratings assigned for those conditions and thereafter perfected a substantive appeal.  Since that time, she has actively pursued her right and left knee claims as they have moved through various appellate channels of alternating jurisdiction.  

As the Veteran has neither withdrawn nor otherwise abandoned her request for a higher right knee rating, the Board finds that her appeal extends from December 15, 2001, the day following her separation from service, when VA benefits took effect.  See 38 C.F.R. § 3.400.  Moreover, the Board acknowledges that, since leaving the military, the Veteran has undergone two additional operations on her right knee.  Specifically, she has been afforded a July 11, 2008, right knee arthroscopy, with lateral femoral condyle and tibial condyle chondroplasty and partial lateral meniscectomy, and a December 8, 2009, right total knee replacement.  However, while Veteran's most recent operation has triggered the award of a temporary total rating under 38 C.F.R. § 4.30, no such evaluation has been assigned based on the July 2008 procedure.  Significantly, the Veteran has not contended that 38 C.F.R. § 4.30 compensation is warranted for that prior surgery.  Furthermore, the Board observes that entitlement to such benefits is a separate matter from the initial increased rating claim now at issue.  Thus, absent a separate appeal from the Veteran, the Board lacks jurisdiction to consider whether an additional rating is warranted under the provisions of 38 C.F.R. § 4.30.  Nevertheless, the Board will consider those regulatory provisions to the extent that they impact the rating periods on appeal.  In this regard, the Board will confine its analysis to whether separate or higher evaluations are warranted for the Veteran's right knee since the date of service connection, excluding the period from December 8, 2009, to January 31, 2011, when the 100 percent rating was in effect.

Throughout the relevant rating periods, the Veteran has submitted written statements and Board testimony attesting to the severity of her right knee problems.  Specifically, she has reported constant right knee pain, with accompanying swelling and limitation of motion.  She also has complained of chronic unsteadiness, manifested by looseness, wobbling, and sense of giving way in the affected joint.  Additionally, the Veteran has reported that her right knee problems affect her ability to work and otherwise result in marked functional impairment.  Such chronic and progressive symptomatology, she now maintains, has not only warranted increased ratings since the date of service connection but also is likely to merit still higher evaluations in the future.

Under VA's governing laws and regulations, ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times when the disability may have been more severe than at other times since the date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 direct that the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

When, as in the instant case, the primary disability involves musculoskeletal impairment, the provisions of 38 C.F.R. § 4.71a apply.  Those provisions direct that disability of the musculoskeletal system is to be evaluated primarily on the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that is painful on use or otherwise impaired during flare-ups.  38 C.F.R. § 4.40 (2012); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2012).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Next, the Board observes that the general intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Moreover, the specific provisions of 38 C.F.R. § 4.59 contemplate a minimum compensable percent rating for painful, unstable, or malaligned joints, due to healed injury. 38 C.F.R. § 4.59 (2012).  That regulation is applicable to all joint injury claims, regardless of whether arthritis is shown.  Burton v. Shinseki, 25 Vet. App. 1 (2012).

Additionally, with respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  

The Board now turns to the specific diagnostic codes at issue in this case.  The record reflects that, for the initial appeals period from December 15, 2001, to December 7, 2009, the Veteran was in receipt of a 20 percent rating for her right knee problems under DC 5010-5258.  Then, following the award of a temporary total evaluation, she was assigned her current 30 percent rating pursuant to DC 5010-5055.  

Parenthetically, the Board observes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).   Accordingly, the aforementioned ratings reflect that, while the Veteran's right knee disorder was initially manifested by traumatic arthritis (5010) and dislocation of the semilunar cartilage (5258), her symptoms following her December 2009 surgery have most closely approximated arthritis and residuals of prosthetic knee replacement.  

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board finds that, in addition to DCs 5010, 5258, and 5055, the rating code for knee impairment based on recurrent subluxation or instability is potentially applicable.  38 C.F.R. § 4.71a, DC 5257.  Indeed, as discussed below, the Veteran has repeatedly complained of giving way and other symptoms of instability in her right knee.  Moreover, given the evidence of semilunar cartilage removal, inherent in the Veteran's right knee replacement, as well as the apparent limitation of flexion and extension with respect to that joint, the Board will also consider the codes governing those manifestations in determining whether separate or higher ratings are warranted.  38 C.F.R. § 4.71a, DCs 5259, 5260, 5261.  

Conversely, the Board will not consider the diagnostic criteria pertaining to ankylosis (DC 5256), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263) as the record does not suggest that the Veteran has any of those conditions.  38 C.F.R. § 4.71a, DCs 5256, 5262, 5263.  Nor does the record show that the Veteran's right knee disorder has been productive of other symptoms of musculoskeletal impairment.  Consequently, the rest of 38 C.F.R. § 4.71a is not for application.  

Nor is the remainder of the VA Rating Schedule, with the exception of the diagnostic codes involving scars and peripheral nerve injuries.  38 C.F.R. §§ 4.118, 4.124a, DCs 7800-7805, 8520.  As summarized below, the Veteran's VA treatment examination reports contain extensive findings of postoperative scarring associated with her right knee disorder.  The record also contains evidence of lower extremity peripheral nerve impairment following the Veteran's right knee replacement surgery.  Moreover, while mindful of the rule against pyramiding, the Board observes that separate ratings for musculoskeletal impairment, scars, and peripheral nerve injuries are permissible even where, as here, those symptoms relate to the same condition.  38 C.F.R. § 4.14; 38 C.F.R. § 4.25 (2012); Esteban, 6 Vet. App. at 261-62.  

Similarly, the Board recognizes that VA's anti-pyramiding provisions do not prohibit separate ratings for a service-connected disability that involves not only musculoskeletal impairment but also muscle injury.  Id.  In this case, however, no such injury has been contended or shown.   Accordingly, the Board need not address the particular criteria encompassed in 38 C.F.R. § 4.73.  

Having determined which rating codes are implicated in Veteran's right knee claim, and which do not apply, the Board will now address the pertinent diagnostic criteria in the order set forth in the rating schedule.  

Diagnostic Code 5010 directs that traumatic arthritis will be evaluated under DC 5003.  That code, in turn, provides that arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2012).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2012).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5010, Note 1 (2012).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2012).

A Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, and rating a knee disability under both of those codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2012); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Specifically, the criteria of DC 5257 provide for a 10 percent rating based upon knee impairment with slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for knee impairment with moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2012).  Additionally, where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent rating, as in DC 5257, a zero percent rating will be assigned when the required symptomatology for a 10 percent rating is not shown.  38 C.F.R. § 4.31 (2012).

With regard to the use of the words slight, moderate, and severe in DC 5057 (and various other diagnostic codes), the Board acknowledges that such terms are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).  

The Board now comes to the specific rating criteria governing limitation of flexion and extension.  Diagnostic Code 5260 provides for a zero percent rating for flexion limited to 60 degrees; a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2012).  Diagnostic Code 5261 contemplates a noncompensable rating for extension limited to 5 degrees; a 10 percent rating for extension limited to 10 degrees; a 20 percent rating for extension limited to 15 degrees; a 30 percent rating for extension limited to 20 degrees; a 40 percent rating for extension limited to 30 degrees; and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2012).  For VA purposes, normal flexion and extension of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2012).  

As with the arthritis codes, DCs 5260 and 5261 are predicated on loss of motion and, thus, may be used to assign evaluations separate from those warranted under DC 5057.  Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for mobility or other functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

In addition to informing the above diagnostic codes, loss of mobility is a key factor under DC 5055.  38 C.F.R. § 4.71a. DC 5055.  Indeed, while that code provides for a minimum 30 percent rating for prosthetic knee replacement, it envisions a higher 60 percent evaluation where there is accompanying evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  Diagnostic Code 5055 also provides for a 100 percent rating, but only for the initial year following knee replacement.  Id.  Significantly, such a maximum rating is warranted regardless of whether the first-year knee replacement symptoms include painful motion or weakness.  Id.

Looking beyond the scope of 38 C.F.R. § 4.71a at the other applicable codes in the rating schedule, the Board observes, at the outset, that the diagnostic criteria for scars were twice revised, first in August 2002 and then in October 2008.  See 67 Fed. Reg. 49,590-595 (effective August 30, 2002); 73 Fed. Reg. 52710 (effective October 23, 2008).  Here, because the Veteran's right knee claim was pending as of August 30, 2002, the scars codes in effect both prior to and after that date are applicable in this case.  Conversely, because the Veteran did not specifically request consideration under the post-October 23, 2008, version of the codes, those most recently amended rating criteria need not be considered.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).

Under the criteria in effect prior to August 30, 2002, compensation was warranted for scars that involved the head, face or neck and were moderately disfiguring (DC 7800); were the result of a third degree burn that exceeded an area or areas of six square inches (38.7 square centimeters) (DC 7801); were the result of a second degree burn that involved an area or areas approximating one square foot (0.1 square meters) (DC 7802); were superficial and poorly nourished with repeated ulceration (DC 7803); or were superficial, tender, and painful on objective demonstration (DC 7804).  38 C.F.R. § 4.118, DCs 7800-7804 (1996).  In addition, scars not otherwise ratable under the other diagnostic codes were to be evaluated on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (1996).  

Pursuant to the criteria in effect since August 30, 2002, compensation is warranted for scars involving the head, face or neck that are associated with one or more characteristics of disfigurement (DC 7800); are deep or productive of restricted motion and exceed an area of areas of 6 square inches (39 square centimeters) (DC 7801); are superficial, not productive of limitation of motion, and involve an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); are superficial and unstable (DC 7803); or are superficial and painful on examination (DC 7804).  38 C.F.R. § 4.118, DCs 7800-7804 (effective August 30, 2002).  Moreover, as with the old criteria, scars not otherwise contemplated by the other diagnostic codes are to be rated based functional impairment of the affected part.  38 C.F.R. § 4.118, DC 7805 (effective August 30, 2002).  

In applying the old and new scar codes set forth above, the Board will consider which version of the criteria (if any) is most favorable to the Veteran.  See VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (noting that new law or regulation has prohibited 'retroactive effects' if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have 'retroactive effects').

Turning to the final diagnostic criteria implicated in this case, the Board notes that, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2012).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123, 4.124a (2012).

As a final matter before proceeding to the specific facts of this case, the Board observes that the peripheral nerve criteria implicated herein allow for disability ratings of 10 percent, 20 percent, and 40 percent for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8520 (2012).  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2012).  

The Board now turns to the pertinent evidence of record, beginning with the report of the Veteran's November 2001 VA examination, which was conducted shortly before her release from service.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

At the time of that initial VA examination, the Veteran recounted her history of right knee problems, culminating in her recent in-service surgeries.  She noted that, despite undergoing those procedures, she continued to experience chronic pain, weakness, swelling, and temperature fluctuations in her right knee.  The Veteran added that this joint "g[ave] way 2-3 times per day" and was prone to frequent locking and fatigability.  However, she denied flare-ups and acknowledged that she experienced some relief from her knee symptoms through prescription medication and therapy.

The November 2001 examination included physical testing in which the Veteran displayed objective signs of pain on ambulation.  She also exhibited slight limitation of motion in her right knee, manifested by forward flexion to 120 degrees and extension to zero degrees, with pain on the ends of motion.  Additionally, the Veteran's right knee exuded crepitus in the lateral patella during repetitive motion.  However, no further limitation of joint motion or other functional impairment was found on repetition.  Nor were any gait abnormalities, muscle weakness or atrophy, or neurological deficits contended or shown.  

Based on these subjective and objective findings, and a review of the Veteran's pertinent medical history, the examining VA clinician rendered a diagnosis of chondromalacia of the right patellofemoral joint, status post iliofemoral mosaicplasty.  In addition, that VA examiner emphasized that the Veteran's current level of right knee impairment included significant limitation of motion and pain.

The above examination results served as the basis for the award of service connection and the assignment of an initial 10 percent rating for the Veteran's right knee disorder.  Subsequent outpatient treatment and reports of worsening prompted VA adjudicators to schedule the Veteran for a follow-up examination, which took place in December 2002.  At that time, the Veteran indicated that her previously reported right knee symptoms had continued unabated and that she was also experiencing increased pain, particularly during prolonged standing and sitting.  In addition, the Veteran complained of worsening functional impairment to the extent that she avoided stairs, squatting, and lifting heavy objects.  Despite her account of progressively worsening symptoms, however, concurrent physical testing yielded approximately the same results that had been obtained during the previous examination.  Nevertheless, some additional functional impairment was observed during repetitive motion testing, although the VA examiner noted that neither flexion nor extension was reduced by more than 5-10 degrees.  

Following the December 2002 examination, the Veteran continued to seek frequent VA outpatient treatment for her right knee symptoms.  Her overall disability picture during this period was reflected in a June 2004 VA orthopedic consultation report, which contained subjective findings of worsening right knee pain, which was concentrated in the medial component of the joint and associated with swelling, locking, and popping.  Additionally, that June 2004 report indicated that the Veteran had recently begun wearing an unloader brace on her right knee for several hours each day.  That report further noted that, notwithstanding the perceived worsening of her right knee disorder, she remained able to walk for distances of five blocks to one mile and that such ambulation actually alleviated her discomfort and related symptoms.  

In addition to subjective findings, the above VA orthopedic consultation report included the results of contemporaneous range of motion testing, which revealed the same slight loss of flexion and extension that had been previously shown.  That report also indicated that the Veteran continued to display a normal gait and that her recent straight leg raising and anterior drawer tests had been negative for any anterior cruciate ligament injuries or other right knee abnormalities.  Nevertheless, that report did acknowledge that recent X-rays, captured in September 2003, were demonstrative of compartmental narrowing, chondromalacia patella, and related degenerative changes in both knees.

Subsequent X-ray and Magnetic Resonance Imaging (MRI) tests, conducted in June 2005, revealed further degeneration of the Veteran's bilateral knee joints.  Specifically, those tests yielded clinical findings of moderate to severe arthritis affecting the medical compartment of both knees.

The record thereafter shows that, in November 2006, the Veteran underwent another VA examination, which primarily focused on her left knee but also yielded subjective and clinical findings pertinent to opposing right joint.  As on previous examinations, the Veteran complained of chronic right knee pain, which she described as "severe and stabbing" in nature.  She also reported frequent swelling and a feeling of giving way.  In contrast, the Veteran continued to deny painful flare-ups and to acknowledge that walking partially relieved her symptoms.  Nevertheless, she emphasized that her overall level of disability was such that she could no longer "do anything that [was] physically demanding," such as bending, lifting, carrying, walking up stairs, kneeling and crawling.  She also stressed that these physical impairments limited her ability to work.  

Contemporaneous range of motion testing revealed that the Veteran now had forward right knee flexion to 135 degrees, which was slightly better than previously observed, and that her right knee extension remained at zero degrees, which was considered normal.  However, she continued to display additional fatigue and weakness during repetitive motion.  In fact, the November 2006 VA examiner ascertained that the Veteran's overall range of motion loss was consistent with an additional 10 percent loss of flexion and extension in accordance with the Deluca provisions.  The VA examiner also determined that the Veteran had acquired a slightly abnormal gait, to the extent that she now favored her right side, and that she had developed mild varus alignment in her right knee.  Conversely, that examiner found no other signs of right knee impairment.  On the contrary, that examiner noted that the Veteran's latest McMurray's, Lachman's, and pivot shift test results were all negative for any medial and lateral collateral ligament injuries and that there was no other evidence of instability or sensory, motor, or reflex deficits.  Moreover, in contrast with his predecessors, the November 2006 examiner made detailed findings with respect to the Veteran's postoperative right knee scars, describing each as a well-healed arthroscopy incision of minimal width and no more than three centimeters in length.  None of the scars, the examiner continued, was manifested by tenderness, depression, and ulceration, nor was any productive of more than mild effusion.  Notwithstanding these benign findings, however, the examiner emphasized that the Veteran's overall level of right knee disability was sufficiently severe to preclude all but sedentary forms of employment.  

The record thereafter shows that, in addition to continuing her VA outpatient treatment regimen, the Veteran has undergone two additional surgeries on her right knee.  As noted previously, the first procedure was conducted in July 11, 2008, and consisted of a right knee arthroscopy with lateral femoral condyle, tibial condyle chondroplasty, and partial lateral meniscectomy.  Significantly, the surgical report describing that procedure noted that it had been performed without the need for postoperative drains and had not resulted in any other complications.  Those positive results, however, were tempered by the findings of April 2009 X-rays and a May 2009 bone body scan.  Those clinical findings collectively indicated that the Veteran continued to suffer from moderate to severe arthritis in both knees and that her overall level of right knee impairment had not significantly improved in the wake of her recent operation.

The Veteran underwent her second post-service surgery in December 2009.  Unlike her prior arthroscopies, this procedure involved the total replacement of her right knee with a prosthetic joint.  The operation entailed a lengthy convalescence period for which the Veteran was afforded a temporary 100 disability rating pursuant to 38 C.F.R. § 4.30.  During this period in which a total schedular evaluation was in effect, the Veteran tripped and fell in her home, hyperflexing her right knee.  A concurrent VA emergency room report, dated in August 2010, documents her complaints of heightened right knee flexion and swelling, but contains no clinical findings of other abnormalities specific to that joint.  On the contrary, the August 2010 report indicates that contemporaneous X-rays revealed that the components of the Veteran's right knee replacement prosthesis were intact and devoid of any signs of joint loosening or fracture.  Additionally, that report notes that Veteran's overall symptoms were deemed consistent with a diagnosis of right knee sprain.   

The Veteran's August 2010 right knee injury was referenced during her next and final VA examination, conducted in November of that year.  Significantly, however, the Veteran did not complain of any residuals specific to that accident apart from hyperflexion.  Nevertheless, she did use the occasion to reiterate her prior complaints of right knee pain and swelling.  The Veteran also raised new assertions of painful flare-ups, which were accompanied by increased swelling and unresponsive to medication.  In terms of other treatment, the Veteran indicated that she received semi-weekly physical therapy for her right knee and continued to wear a brace to prevent excessive valgus in the underlying joint.  The Veteran also reported that she had recently been fitted with shoe inserts in an effort to stabilize her right knee, but denied any reliance on canes or other orthotic devices.  Additionally, the Veteran stated that she continued to be able to walk up to five blocks, but noted that she frequently felt unsteady, particularly when she "caught her foot" on her rug at home.

During the physical component of the October 2010 VA examination, the Veteran displayed a "normal but cautious" gait, as well as marked tenderness in the distal medial collateral ligament, the pes ansernus region, and the iliotibial band of her right knee.  Physical evaluation also revealed a small to medium Baker's cyst on the right knee, which was indicative of degenerative changes and extra fluid in the joint, as well as trace effusion and valgus to 12 degrees.  Notwithstanding those clinical findings, and the Veteran's reports of increased unsteadiness, the examining VA clinician determined that her right knee was stable.  In this regard, the VA examiner noted that the results of the most recent Lachman's and drawer tests had both been negative for any evidence of anterior instability.  Nevertheless, the examiner acknowledged that the McMurray's test had not been attempted due to the Veteran's right knee replacement.  

With regard to range of motion testing, the VA examiner determined that the Veteran had reduced forward flexion to 95 degrees and extension to -8, with pain on the ends of motion.  Nevertheless, that examiner added that, on repetitive motion testing, the Veteran's forward flexion improved to 110 degrees while her extension remained unchanged.  

Like his counterpart in 2006, the October 2010 VA examiner commented at length on the Veteran's right knee scars, including those obtained during her most recent surgeries.  Specifically, the October 2010 examiner noted that the Veteran's scars included a hyperpigmented; midline anterior vertical incision, measuring 22 by 0.9 centimeters; a second drain site incision at right the superoanterolateral aspect of knee, which was of negligible length and width; and four arthroscopic scars, which all measured between 1 and 2 centimeters in length and 0.3 and 1 centimeter in length.  All of these arthroscopic scars, the VA examiner added, were nontender, deep, skin-colored, stable, and smooth, and devoid of any elevation, depression, skin break-down, ulceration, underlying tissue loss, adherence, asymmetry, disfigurement, or restricted range of motion.

With respect to other right knee pathology, the above VA examiner departed from his predecessors by finding evidence of peripheral nerve impairment, manifested by trace deep tendon reflexes of 1+ in the right lower extremity.  However, despite taking note of Veteran's history of low back problems, the October 2010 examiner made no mention of whether such problems were responsible for the Veteran's diminished reflexes, or whether that impairment was instead attributable to her right knee condition.  The examiner also declined to comment on the presence of any additional peripheral nerve impairment.  Instead, that examiner proceeded to discuss the X-ray, MRI, and bone imaging studies discussed above.  He concluded that those studies, in combination with the current examination findings and the other pertinent evidence of record, supported diagnoses of right total knee arthroplasty with residual scarring, as well as severe joint disease, but were inconsistent with any condition predicated on instability.

Notwithstanding the October 2010 VA examiner's express findings regarding a lack of instability, the Veteran has continued to seek treatment for right knee symptoms that contemplate such impairment.  Indeed, she has informed her VA treating providers that her right knee frequently gives way and causes her feel off-balance.  The Veteran also has testified at her recent Board hearing that her altered gait and ensuing low back problems are direct repercussions of her right knee unsteadiness.  

The Board recognizes that, while a lay person, the Veteran is competent to report symptoms, such as unsteadiness and a sense of giving way, which fall within the realm of her experience.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')).  Moreover, her assertions in this regard have been internally consistent throughout the appeal and, as such, are deemed credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, while cognizant of the countervailing opinion rendered by the October 2010 VA examiner, the Board observes that this opinion was based on incomplete clinical testing.  Indeed, by that VA examiner's own admission, the McMurray's test for lateral instability was not administered.  Nor was the posterior drawer test.  As such, that examiner's findings with respect to instability cannot be considered wholly probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Furthermore, the Board observes that, given the lack of precision inherent in the rating code that contemplates instability (DC 5257), the Board has a heightened duty to look beyond the findings of that lone VA examiner and to evaluate all of the evidence in a just and equitable matter.  38 C.F.R. §§ 4.2, 4.6 (2012).  

Accordingly, the Board concludes that, despite the countervailing opinion of the October 2010 examiner, the overall evidence of record is sufficient to support a 10 percent rating for right knee instability under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  Such an evaluation is consistent not only with the Veteran's own competent and credible assertions of looseness, wobbling, unsteadiness, and giving way, but also with the corresponding clinical findings of gait alteration, crepitus, and varus-valgus.  That 10 percent rating is also in line with the Veteran's documented use of a brace and shoe inserts to steady her right knee during ambulation.  

While appropriate for a 10 percent rating, however, the above lay and clinical evidence is insufficient to warrant a higher evaluation under DC 5257.  Id.  Although the Veteran has complained of chronic symptoms of instability in her right knee, she has not alleged that these symptoms are more than mild in degree.  Nor does the other evidence of record suggest that this is the case.  On the contrary, all of the objective instability tests the Veteran has undertaken have yielded negative results.  Moreover, none of her aforementioned VA examiners or treating clinicians has rendered findings suggestive of moderate instability.  Thus, while the Board has afforded the Veteran the benefit of the doubt and determined that she meets the criteria for a 10 percent instability rating, it has no basis to conclude that any higher evaluation is warranted under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  

As noted previously, instability is considered a distinct manifestation from arthritis and other limitation of motion.  As such, the 10 percent evaluation assigned under DC 5257 is separate from the right knee disability ratings currently in effect.  38 C.F.R. § 4.71a, DCs 5010, 5055, 5258.  Moreover, as the Board's authority for awarding this separate rating is derived from an intervening liberalizing law, which was enacted prior to the Veteran's military discharge, the effective date of the rating retroactively extends to the initial date of service connection.  See 38 U.S.C.A. § 5110(g) and 38 C.F.R. §§ 3.114, 3.400(p).

Having determined that a 10 percent instability rating is warranted throughout the entire appeals period, the Board now turns to the other diagnostic criteria at issue in this case.  As noted previously, for the period from December 16, 2001, to December 7, 2009, the Veteran's right knee was rated 20 percent disabling based on manifestations of traumatic arthritis and dislocation of the semilunar cartilage.  38 C.F.R. § 4.71a, DC 5010-5258.  Significantly, neither of those codes allows for a rating above 20 percent and, thus, neither may serve as the basis for a higher evaluation during the relevant appeals period.  Nor may those codes be used to award separate 20 percent ratings.  On the contrary, DC 5010 and DC 5258 are both based on criteria involving limitation of motion.  As such, to assign separate ratings under those codes would effectively compensate the Veteran twice for the same symptomatology.  That is forbidden under VA's anti-pyramiding provisions.  See 38 C.F.R. § 4.14; Esteban, supra.

Similarly, the Board is precluded from assigning additional compensation pursuant to 38 C.F.R. § 4.59.  As detailed above, the assignment of a 10 percent rating under that regulatory provision is based upon evidence of pain on use, which is tantamount to limitation of motion.  Thus, for the Board to grant such a rating and then continue the Veteran's current 20 percent evaluation under DC 5010-5258 would also amount to pyramiding.  Id.

The rule against pyramiding likewise prohibits a further grant of VA benefits under DCs 5259, 5260, or 5261, as those codes also contemplate limitation of motion.  38 C.F.R. § 4.71a, DCs 5260, 5261.  The Board recognizes that DCs 5260 and 5261 do allow for separate ratings based on reduced flexion and extension, respectively.  Nevertheless, the Board observes that the Veteran would not benefit from receiving such evaluations in this instance.  That is because, throughout the appeals period prior to December 8, 2009, her right knee mobility was reduced to no more than 110 degrees flexion and zero degrees extension.  Such slight limitation of motion would not warrant a compensable rating under either DC 5260 or DC 5261.  

In this regard, the Board acknowledges the applicability of the DeLuca and Mitchell provisions, which contemplate higher evaluations based on functional loss during repetitive motion and flare-ups.  38 C.F.R. §§ 4.40, 4.45.  However, the Board observes that those provisions were effectively considered by the VA clinicians who examined the Veteran prior to December 8, 2009.  Indeed, the December 2002 and November 2006 VA examiners each determined that, while the Veteran exhibited additional pain, fatigue, and weaknesss during repetitive right knee motion, those symptoms did not reduce her overall flexion and extension by more than 10 percent.  Moreover, there was no evidence of additional functional loss during flare-ups throughout the relevant appeals period.  Thus, even taking into account the Court's interpretation of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 in the context of DeLuca and Mitchell, the Board finds that, prior to December 8, 2009, the Veteran's right knee would not have warranted ratings above 10 percent under DCs 5260 and 5261.  As such, those particular diagnostic codes would not have entitled her to VA compensation in excess of the 20 percent rating previously assigned under DC 5010-5258.  38 C.F.R. § 4.71a, DC 5010-5258.  

There are no other musculoskeletal codes that apply to the Veteran's right knee disorder prior to December 8, 2009.  As discussed previously, that is the date she underwent her knee replacement surgery and thereby qualified for a temporary total rating, which remained in effect until January 31, 2011.  Accordingly, the Board will now consider whether separate or higher musculoskeletal ratings may be warranted for the period since February 1, 2011.  

During this final chapter of the Veteran's appeal, she has been in receipt of a 30 percent rating under DC 5055.  Significantly, that diagnostic code provides for a higher 60 percent evaluation based on chronic, post-knee replacement residuals, which persist for more than one year following implantation of a prosthesis and consist of severe painful motion or weakness in the affected extremity.  Such criteria have been demonstrated here.   

Indeed, in the more than one year that has elapsed since the Veteran's prosthetic surgery, her right knee disorder has been characterized by subjective complaints of constant and severe pain and swelling.  Moreover, those symptoms have been noted to worsen with prolonged activity and to be unresponsive to medication.  Additionally, the Veteran's service-connected disability has been clinically shown to result in marked tenderness to palpation and more severe limitation of motion than was previously apparent.  Indeed, despite the Veteran's August 2010 accident, which temporarily hyperflexed her right knee, she has experienced an overall loss of joint flexion and extension in the wake of her prosthetic surgery.  

Conversely, the Board recognizes that the Veteran's current right knee disability picture has not been shown to include severe weakness, which is one of the factors set forth in the 60 percent rating criteria under DC 5055.  Nevertheless, precedential VA case law dictates that the criteria contained in DC 5055 and other diagnostic codes are not intended as an all-encompassing or an exhaustive list for rating disabilities.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, such criteria are merely intended to serve as guidelines for the type and degree of symptoms that would justify a particular disability rating.  Id.  Accordingly, affording the Veteran the benefit of the doubt as directed by 38 C.F.R. § 4.3, the Board concludes that, since the elapse of her temporary total rating, her right knee disorder has most closely approximated a 60 percent evaluation under DC 5055.

The above award effectively precludes the assignment of any separate ratings under the limitation of motion codes.  38 C.F.R. §§ 4.59, 4.71a, DCs 5258, 5259, 5260, 5261.  Moreover, while mindful that the Veteran could theoretically receive a combined evaluation above 60 percent based upon severely limited flexion and extension, such impairment has not been shown here.  On the contrary, during the sole VA examination conducted since February 1, 2011, the Veteran exhibited right knee flexion to 95 degrees and extension to negative 8 degrees.  Those measurements fall squarely within the parameters contemplated by zero and 10 percent ratings under DCs 5260 and 5261, respectively.  Moreover, even if the Board were to assign the Veteran additional 10 percent evaluations, based upon the clinical findings of additional functional impairment during repetitive motion and flare-ups, she would still only be entitled to separate ratings of 10 and 20 percent under the above codes.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Such compensation would not exceed the 60 percent evaluation that the Board has decided to grant pursuant to DC 5055. 

The Board finds no other lay or clinical evidence of record that would serve as a basis for further compensation under the provisions of 38 C.F.R. § 4.40, 38 C.F.R. § 4.45, 38 C.F.R. § 4.59, or 38 C.F.R. § 4.71a.  Nevertheless, the Board's analysis does not end here as it must now consider whether separate or higher ratings are warranted under the other applicable codes of the VA rating schedule.  

As noted previously, such codes include the versions of DCs 7800-7805 in effect both prior to and after August 30, 2002.  In applying these codes, the Board acknowledges that the Veteran has undergone multiple VA examinations that have addressed her postoperative right knee scarring.  However, none of those examinations has yielded evidence of scarring that involves her head, face, or neck, or is the result of a second- or third-degree burn.  Nor has any of those examinations shown that the Veteran's right knee scars exceed an area or areas of six square inches or are productive of pain, ulceration, instability, loss of motion, or other functional impairment.  Accordingly, the Board finds that such scars cannot serve as the basis for a separate compensable rating in this case.  38 C.F.R. § 4.118, DCs 7800-7806 (1996 & 2002).  

Conversely, the Board finds that a separate rating is warranted based upon the diagnostic codes governing peripheral nerve injuries.  As discussed above, the Veteran's most recent VA examination revealed that her deep tendon reflexes had diminished to trace levels in the wake of her right knee replacement surgery.  The Board recognizes that the examining VA clinician did not expressly relate the Veteran's neurological impairment to her right knee problems, but rather left open the possibility that it might instead be due to a low back disorder for which she is not yet service connected.  Nevertheless, absent clinical evidence that clearly distinguishes the Veteran's reflex loss from her right knee disorder, the Board finds that this symptom must be attributed to that service-connected disability.  See Mittleider, 11 Vet. App. at 182.

Accordingly, the Board finds that, for the period since the Veteran's right knee replacement surgery when she has not been in receipt of a 100 percent evaluation, her service-connected disability has warranted a 10 percent rating based on mild paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  The Board considers this to be the most appropriate rating in view of the location of the particular nerve injury and the fact that no other neurological impairment has been contended or shown.  Indeed, there is nothing in the claims file to suggest that the Veteran experienced any peripheral nerve problems in connection with her right knee disorder prior to undergoing knee replacement surgery.  Nor does the evidence since that operation show that her neurological problems have included dangle or drop foot, muscle atrophy, or any other symptom warranting more than a minimal rating under 38 C.F.R. § 4.124a.  Therefore, the Board concludes that such a rating is proper under that code, but only for the period since February 1, 2011.

In making the above determinations, the Board has confined its analysis to the parameters of the VA Rating Schedule.  38 C.F.R. Part 4.  Hence, the Board must now consider whether the Veteran's right knee disorder presents an exceptional case such that an extraschedular rating may be in order.  38 C.F.R. § 3.321.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board is mindful of the testimony the Veteran has submitted regarding her inability to work full-time due, in part, to her right knee problems.  The Board is also cognizant that prior VA examiners have indicated that the Veteran's service-connected knee disorders are productive of significant occupational impairment and collectively preclude all but sedentary employment.  As discussed below, such lay and clinical evidence has prompted the Board to infer and remand a claim of entitlement to a TDIU.  Therefore, that evidence, as well as any other pertinent information obtained on remand, will be duly considered in connection with that pending claim.  

The Board recognizes that, even if a TDIU is ultimately granted, the Veteran is still entitled to adjudication of her individual disability claims, including on an extraschedular basis as warranted.  See 38 C.F.R. § 3.321 (b); Colayong v. West, 12 Vet. App. 524 (1999);  see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (holding that because extraschedular rating and TDIU ratings are measured differently, those claims are not inextricably intertwined).  Nevertheless, the Board considers it unnecessary to refer the Veteran's right knee disorder for an extraschedular rating as the regular schedular standards are not inadequate with respect to that individual disability.

In this regard, the Board observes that, while the Veteran has contested her assigned right knee disability ratings, she has not expressly taken issue with the diagnostic criteria upon which those evaluations are predicated.  Moreover, she has not contended, and the record has not otherwise shown, that her right knee disorder has resulted in marked occupational interference or frequent hospitalization beyond that addressed by the rating schedule.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Indeed, this is especially the case with respect to the musculoskeletal rating criteria, detailed above, which expressly contemplate limitation of motion and other functional impairment as factors in schedular evaluation.  38 C.F.R. § 4.71(a).  The schedular criteria also provide compensation for surgery warranting convalescence, thereby taking into account any additional impairment derived from hospitalization.  38 C.F.R. § 4.30.  Consequently, the Board finds that such criteria not only adequately describe the severity and symptoms of the Veteran's right knee disorder but also comprehensively reflect the employment interference and hospitalization associated with that service-connected disability.  

In light of the foregoing, the Board finds that the first two prongs of the Thun test are not met in this case.  38 C.F.R. § 3.321(b)(1).  That three-part test, as noted above, is cumulative in nature as all three of its criteria must be established in order to justify the assignment of an extraschedular rating.  Therefore, even if the Veteran were to meet the third and final prong of the test, she would still not be entitled to such a rating.  Accordingly, the Board concludes that it would be both unnecessary and a waste of VA resources to refer the Veteran's claim for further extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

In arriving at the above conclusions, the Board remains sympathetic to the Veteran and does not question the sincerity of her belief that her right knee disorder warrants higher ratings, either on a schedular or extraschedular basis.  Moreover, the Board recognizes that the Veteran is competent to report musculoskeletal symptoms, such as pain, swelling, and weakness, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, she is competent to describe scarring and reflex deficits emanating from her right knee disorder, as well as her own perceived occupational effects of that service-connected disability.  Further, the Board considers the Veteran's contentions in these matters to be credible in the absence of any evidence to the contrary.  See Caluza, 7 Vet. App. at 511-12.  Nevertheless, the Board observes that, as a lay person without the appropriate medical expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the severity of right knee disorder within the context of the applicable schedular or extraschedular rating criteria.  Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, the Veteran's contentions, standing alone, are insufficient to refute the probative assessments of the VA clinicians upon which the Board has relied in determining the most appropriate ratings for that service-connected disability.  

Similarly, the Veteran's assertions with respect to the progressive nature of her right knee problems may not serve as the basis for higher ratings than those presently assigned.  On the contrary, such ratings must be predicated on current findings.  Therefore, for the Board to award additional compensation based on the potential for future worsening of the Veteran's right knee symptoms would be premature.  Nevertheless, the Board observes that, should such future worsening occur, she would be free to reopen her right knee claim.

In sum, the weight of the competent and credible evidence shows that the 20 percent rating assigned under DC 5010-5258 should be continued prior to December 8, 2009, but that a higher 60 percent rating pursuant to DC 5055 should be granted thereafter, excluding the period in which a temporary 100 percent evaluation has been in effect.  38 C.F.R. § 4.71a, DCs 5003, 5084 (2012).  Additionally, the evidence warrants the assignment of a separate 10 percent instability rating for all periods in which the Veteran has not been in receipt of a total schedular evaluation, as well as an additional 10 percent rating for neurological impairment, effective February 1, 2011.  The Board observes that such staged ratings are appropriate where, as here, the Veteran's right knee disorder has been shown to vary in severity since the date of service connection.  See Fenderson, supra.  Notwithstanding that fluctuation in symptomatology, however, the preponderance of the evidence does not support the assignment of any separate or higher ratings beyond that which have been granted and, thus, such ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 54 (1990).


ORDER

Throughout the pendency of the appeal, excluding the period when the Veteran was in receipt of a temporary total evaluation pursuant to 38 C.F.R. § 4.30, a separate 10 percent disability rating for right knee instability is granted, subject to the laws and regulations governing payment of monetary benefits.

For the appeals period from December 16, 2001, to December 7, 2009, an initial rating in excess of 20 percent for right knee traumatic arthritis with dislocation of the semilunar cartilage is denied.

For the appeals period since February 1, 2011, a 60 percent rating for right knee replacement residuals is granted, subject to the law and regulations governing payment of monetary benefits.

For the appeals period since February 1, 2011, a separate 10 percent rating for right knee neurological manifestations (mild incomplete paralysis of the sciatic nerve) is granted, subject to the law and regulations governing payment of monetary benefits.




REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's remaining claims.

Turning first to the claim for a left knee disorder, the Board observes that the Veteran has submitted written statements and hearing testimony attesting to the progressive nature of that service-connected disability.  Moreover, rather than asserting a mere likelihood of future exacerbation, as she has done with respect to her right knee, the Veteran has alerted the Board to specific left knee symptoms that have worsened following her most recent VA examination.  Indeed, the Veteran has testified that, since that examination was conducted in October 2010, she has experienced more pronounced pain and limitation of motion throughout her left knee.  The Veteran has attributed that worsening symptomatology to the increased strain that she has placed on the affected joint in the wake of her right knee replacement surgery.  In essence, the Veteran has alleged that, by favoring her right knee, her left knee problems have become more severe.  She has further contended that those problems have been largely unresponsive to the oral medications, Synvisc (hyaluronic acid) injections, and physical therapy that her VA treating physicians have prescribed.  Nevertheless, the Veteran has indicated that, as of her August 2012 Board hearing, she has been continuing her prescribed treatment regimen.  She also has indicated that the only factor preventing her from undergoing left knee replacement surgery is the ongoing convalescence of her right knee.  

The Board considers the Veteran's account of worsening left knee pain and related symptoms to be both competent and credible.  Indeed, the Veteran is capable of reporting such symptoms, which are within the purview of her experience.  Layno, 6 Vet. App. at 469-70.  Moreover, there is nothing in the record to suggest that she has fabricated or exaggerated her left knee problems in the pursuit of her appeal.  Caluza, 7 Vet. App. at 511-12.  Nevertheless, the Board observes that, while the Veteran's lay statements constitute probative evidence that her service-connected disability has worsened, they are insufficient to delineate the extent of the decline within the context of the rating schedule.  Furthermore, none of the available treatment reports dated since the Veteran's last VA examination have comprehensively addressed the applicable diagnostic criteria.  

In light of the foregoing, the Board finds that a new VA examination is warranted to ascertain the current nature and severity of the Veteran's left knee disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012); Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim).  Indeed, when, as in the instant case, the available evidence is too old to adequately assess Veteran's current condition, VA's duty to assist includes furnishing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the Board finds that, on remand, the Veteran should be afforded a new VA examination that includes both a clinical interview and detailed testing regarding any limitation of motion, instability, or other musculoskeletal symptoms associated with her left knee disorder.  38 C.F.R. § 4.71a.  In addition, the examination should address whether that service-connected disability is productive of any scarring, neurological deficits, or other functional impairment, which could warrant the assignment of schedular ratings outside the scope of 38 C.F.R. § 4.71a.  That examination should also establish whether there are other factors, such as marked interference with employment and frequent hospitalization, which could warrant consideration of an extraschedular rating.  38 C.F.R. § 3.321.

The Board now turns to the Veteran's claim for a TDIU, which has been implicitly raised in connection with her pending claims for individual disabilities.  To establish entitlement to a TDIU, the Veteran must demonstrate impairment that is so grave that it would be impossible for an average person to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, the central inquiry is whether her service-connected disabilities, individually or in the aggregate, are of sufficient severity to preclude employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU encompasses both objective and subjective criteria.  Hatlestad, 5 Vet. App. 524, 529 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), permit the assignment of a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As discussed above, the Board has decided to grant a 60 percent rating based on the residuals of the Veteran's right knee replacement as well as separate 10 percent ratings for instability and peripheral nerve impairment of the affected joint.  The Veteran also is in receipt of service connection for multiple other disabilities, including the aforementioned left knee disorder, presently rated as 20 percent disabling; cervical strain, with accompanying headaches, rated as 20 percent disabling; hypertension, a psychiatric disorder, and disabilities of the right shoulder and right and left hips, each rated as 10 percent disabling; and residuals of bilateral ovarian cysts and gastroesophageal reflux disease (GERD), rated as noncompensably disabling.  The Veteran's combined disability rating, taking into account the bilateral factor, is 90 percent.  38 C.F.R. §§ 4.25, 4.26.  As such, she more than meets the threshold criteria for schedular TDIU consideration.  38 C.F.R. § 4.16(a).  

Having thus established that the provisions of 38 C.F.R. § 4.16(a) apply in this case, the Board finds that the question of whether the Veteran is ultimately entitled to a TDIU hinges on the outcome of her left knee claim.  Indeed, the VA examination and related development requested in support of that claim are likely to yield findings with respect to occupational impairment that are relevant to the TDIU inquiry.  Accordingly, the Board finds that the Veteran's TDIU claim should not be adjudicated until after the requested development and readjudication of her left knee claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Similarly, the Board finds that resolution of the TDIU issue is inextricably intertwined with the Veteran's newly raised claims for higher ratings for bilateral hip disorders and for service connection for a low back disability.  Id.  As with the left knee issue being remanded, those claims could spur development that could have bearing on whether the assignment of a TDIU is proper.  Thus, while mindful that newly raised informal claims are generally referred to the AOJ, separate and apart from any issues being remanded, the Board finds that resolution of the referred issues in this case must be considered in tandem with the TDIU claim.  The Board's authority to direct development and initial adjudication of such issues has been recognized by the United States Court of Appeals for the Federal Circuit.  Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  Indeed, that appellate body has held that no law or regulation precludes decision makers at the Board, or elsewhere in VA, from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).   

In light of the foregoing, a final decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris, 1 Vet. App. at 183.  As such, consideration of that claim in the first instance should be deferred pending the completion of the Board's remand directives with respect to the left knee issue and the initial development and adjudication of the hip and low back claims.  Moreover, the Board observes that, if sufficiently high ratings are granted for the Veteran's service-connected left knee and hip disorders, taking into account the bilateral factor, and/or if service connection is established for her low back problems, the TDIU claim itself may be rendered moot.  See 38 C.F.R. §§4.16; 4.25, 4.26, cf. Bradley v. Peake, 22 Vet. App. 280 (2008).

Next, in order to facilitate adjudication of the TDIU issue, when and if this becomes appropriate, the Board finds that the Veteran should be afforded a VA examination and opinion to ascertain the impact of her service-connected disorders on her unemployability.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  The Board acknowledges that prior VA examiners have determined that the Veteran's knee disorders, standing alone, would not preclude all gainful employment.  Significantly, however, those determinations preceded and, thus, did not consider the evidence of worsening left knee symptoms, summarized above.  Nor did those determinations address the occupational effects posed by the other disabilities for which service connection has been established or is currently being sought.  The Board acknowledges that the Veteran herself has contended that all of her service-related disabilities prevent her from obtaining or performing work that would furnish a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  While a lay person, she is certainly competent to report the perceived occupational effects of those disabilities.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1336.  Additionally, the lack of corroborating medical evidence does not, by itself, render the Veteran's statements inherently incredible. Id.  Nevertheless, the Veteran has not been shown to have the requisite skill or training to render an employability determination that is valid for VA rating purposes.  Cf. 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471.  Accordingly, such a determination should be obtained on remand from a qualified VA examiner.  YT v. Brown, 9 Vet. App. 195 (1996).  Then, if the Veteran's combined disability rating remains less than 100 percent, the AOJ should adjudicate her TDIU claim.

Additionally, the Board observes that pertinent VA medical records may be outstanding.  The Veteran testified at her recent Travel Board hearing that she was planning to return to her local VA medical center for further Synvisc injections and physical therapy to address her left knee problems.  Significantly, however, no VA medical records dated since that hearing have been associated with the paper claims file.  Nor have such records made their way into the Veteran's Virtual VA file.  Thus, as VA is now on notice of the existence of those additional records, they should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board observes that the Veteran has not yet been afforded notice under the VCAA of the requirements for substantiating her TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Nor has she received VCAA notice with respect to the bilateral hip and low back claims referred herein.  Thus, on remand, the AOJ should meet its statutory duty to notify the Veteran regarding each of those claims.  The AOJ should also notify the Veteran of her right to submit lay statements from individuals who have first-hand knowledge of the extent and severity of her service-connected left knee and bilateral hip disorders, the nature and etiology of any current low back problems, and the impact of her individual and aggregate service-connected disabilities on her ability to work.  Lastly, in connection with the pending TDIU claim, the AOJ should ask the Veteran to submit relevant employment information by completing a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises her the criteria needed to substantiate her claims for increased ratings for bilateral hip disorders, service connection for a low back disability, and a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Inform the Veteran of her right to submit lay statements from individuals who have first-hand knowledge of the extent and severity of her service-connected left knee and bilateral hip disorders, the nature and etiology of any current low back problems, and the impact of her individual and aggregate service-connected disabilities on her ability to work.  

3.  Update the paper or electronic claims file with all treatment reports from the VA Medical Center in Denver, Colorado, dated since August 14, 2012.  Any additional pertinent records identified by the Veteran during the course of this remand should also be obtained and associated with the paper or electronic claims file, following the receipt of any necessary authorizations.

4.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of her left knee disorder and the impact of that condition and her other service-connected disabilities on her employability.  

The complete paper and electronic claims file must be made available to the VA examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies, to include X-rays and other necessary diagnostic procedures, should be conducted.  

Specifically, the VA examiner should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's left knee. 

b)  Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies with respect to any currently diagnosed left knee disorder.  All ranges of motion should be expressed in degrees.

d)  State whether there is any favorable or unfavorable ankylosis, or instability, involving the Veteran's left knee.  

e)  Specify whether any left knee disorder is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace.

f)  State whether any left knee disorder is accompanied by recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe. 

g)  Describe any pain, weakened movement, excess fatigability, or incoordination resulting from any current left knee disorder.  38 C.F.R. §§ 4.40, 4.45 (2012); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

h)  Discuss whether any left knee disorder is manifested by painful flare-ups, and, if so, the frequency and duration of the flare-ups.  

i)  Specify whether any flare-ups with respect to the Veteran's left knee are accompanied by additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

j)  Note whether any left knee disorder is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is painful, unstable, or superficial.

k)  State whether any left knee disorder is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any left knee neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include electromyography (EMG) or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.  If the Veteran declines to undergo EMG or nerve conduction velocity testing, indicate the reasons for her refusal in the examination report.

l)  State what impact, if any, the Veteran's service-connected left knee symptoms have on her activities of daily living.  38 C.F.R. § 4.10 (2012).

m)  Discuss whether the Veteran's left knee symptoms are productive of any additional functional impairment, to specifically include marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (2012).

n)  State whether the Veteran's service-connected disabilities (bilateral knee, bilateral hip, and right shoulder disorders; cervical strain, with accompanying headaches; hypertension; psychiatric disorder; and residuals of bilateral ovarian cysts and GERD), render her unable to secure or follow a substantially gainful occupation.  Additionally, if the examiner finds that any low back disability was caused or aggravated by the Veteran's service-connected knee disorders or is otherwise service-related, state whether that back disability, either alone or in connection with her other service-connected disorders but without consideration of any nonservice-connected disabilities, renders her unable to secure or follow a substantially gainful occupation.

5.  After undertaking any other development deemed appropriate, readjudicate the Veteran's claim for an initial higher rating for a left knee disorder.  Then, adjudicate the newly raised issues of increased ratings for bilateral hip disorders and service connection for a low back disability, to include as secondary to the already service-connected knee disorders.  

6.  Thereafter, if the Veteran's combined disability rating remains less than 100 percent, adjudicate her claim for TDIU under the provisions of 4.16(a) (2012). 

7.  Finally, if any aspect of the decision remains adverse to the Veteran, a supplemental statement of the case should be issued that notifies her of all applicable criteria with respect to her claims.  Then, after allowing the appropriate amount of time for response, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


